DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150234308A1 (Lim) in view of US20040155249A1 (Narui) further in view of US20160138944A1 (Lee) further in view of US20180284282A1 (Hong).
1. Lim discloses An optical transceiver device (Fig. 1: 100; ¶43), comprising:
a substrate (Fig. 1: 160; ¶43, 49);
a laser fixed to a first surface of the substrate (Figs. 1, 2: 110; ¶45), the laser generating output light for transmission along a transmission axis into a region (Fig. 1; ¶43-45); and
an optical detection element fixed to a second surface of the substrate opposite the first surface (Figs. 1, 2: 150; ¶48-49), the optical detection element receiving input light reflected from the region along a reception axis through an opening in the substrate between the first and second surfaces of the substrate (Figs. 1, 2: 160c; ¶49-51, 58), …
while Lim not explicitly disclosing, Lim in view of Narui teaches
where they pass through the opening in the substrate (Narui Fig. 12; ¶8, 14).
While Lim not explicitly disclosing, Lin in view of Narui further in view of Lee teaches
a beam splitting device fixed to the substrate at the opening in the substrate (Lee Fig. 3 note that the optical routing module 330 is a beam splitter, Fig. 7: 730; ¶39-40, 41-43), the transmission axis and the reception axis contacting a surface of the beam splitting device (Fig. 4: note the transmission and reception axes contact a surface of the module 330 such as 322, Fig. 7: 722; ¶39), and the transmission axis and the reception axis being substantially parallel to each other where they contact the surface of the beam splitting device (Fig. 3: note that the transmission and reception axes of light beam 320 are substantially parallel to each other where they touch surface 322 especially when the object 101 is directly placed above the emitter, Fig. 7; ¶4-43 ).
It would have been obvious to one of ordinary skill in the art to modify Lim to rearrange the transmitter and receiver so that the transmitter and receiver axes pass through the opening because doing so would be modifying the arrangement of the optical element as taught by a similar optical detection devices and it may provide more flexibility in arranging the components so it may simplify manufacturing or provide a more compact device. Further as it is taught and motivated by US20180284282A1 (Hong) in ¶36 and Figs. 6 and 2, an optical detection device may be either monostatic or co-axial (where the axis of the emitter and transmitter overlap), or may be bi-static or bi-axial. It therefore also would be “obvious to try” to choose from a finite number of identified, predictable solutions of biostatic or monostatic (such as choosing the monostatic design as taught by Narui or Hong, with a reasonable expectation of success. Further choosing the monostatic design, as taught by Narui, Hong, may reduce the total diameter used for optical transmission and reception by overlapping the axes, hence simplifying the system. It further would have been obvious to modify Lim by re-arranging the components as taught by Lee because doing so would provide more flexibility in arranging components and may provide for a more compact device. 
2. Lim in view of Narui in view of Lee in view of Hong teaches The optical transceiver device of claim 1, wherein the transmission axis and the reception axis are substantially the same axis (Lim, Fig. 1; ¶42-45 it is noted that the transmission/reception optical axes from the lens 170 to the scanning area and back (axis inherent to the lens and the scanning area) is the same).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Narui in view of Lee in view of Hong further in view of US20040031906A1 (Glecker).
3. While Lim not making explicit, Lim in view of Narui in view of Hong in view of Lee further in view of Glecker teaches The optical transceiver device of claim 1, further comprising a mask having at least one slit aligned with the opening in the substrate, such that the reflected light received by the detection element from the region passes through the slit (Glecker Figs. 7, 12, 12(b): slits; ¶243, 248, 379, 314).
It would have been obvious to one of ordinary skill in the art to modify Lim, such that instead of “the through-hole 160 c [that] may serve as a slit” as taught by Lim in ¶50, to include a mask with slits in the detection path as taught by Gleckler because doing so would be modifying a similar optical detection device in a similar way and may provide “Greater operating efficiency or resolution” as taught by Gleckler in ¶344 and using a mask with a slit may enhance performance blocking the ambient light as taught by the teaching reference WO2019050643 in ¶80.
4. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Glecker teaches The optical transceiver device of claim 3, wherein the mask is formed at the first surface of the substrate (Glecker Figs. 7, 12, 12(b): slits; ¶243, 248, 379, 314).
It would have been obvious to one of ordinary skill in the art to modify Lim to include mask with slits in the detection path as taught by Gleckler because doing so may provide “Greater operating efficiency or resolution” as taught by Gleckler in ¶344. Further, it has been held that rearranging parts, for example arrangement of a mask with respect to the substrate, that involves only routine skill in the art is an obvious modification. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And the particular placement of a component, for example placement of a mask on one or the other side of the substrate, is held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
5. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Glecker teaches The optical transceiver device of claim 3, wherein the mask is formed at the second surface of the substrate (Glecker Figs. 7, 12, 12(b): slits; ¶243, 248, 379, 314).
It would have been obvious to one of ordinary skill in the art to modify Lim to include mask with slits in the detection path as taught by Gleckler because doing so may provide “Greater operating efficiency or resolution” as taught by Gleckler in ¶344. Further, it has been held that rearranging parts, for example arrangement of a mask with respect to the substrate, which involves only routine skill in the art is an obvious modification. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And the particular placement of a component, for example placement of a mask on one or the other side of the substrate, is held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Narui in view of Lee in view of Hong further in view of US20170199273A1 (Morikawa) further in view of US20180341009A1 (Niclass).
6. Lim does not explicitly disclose, but Lim in view of Narui in view of Lee in view of Hong further in view of Morikawa teaches The optical transceiver device of claim 1, further comprising a bandpass filter (Morikawa Fig. 1: bandpass filter 33; ¶33), the light returning from the region impinging on the bandpass filter such that the light returning from the region is filtered by the bandpass filter (Morikawa Morikawa Fig. 1: bandpass filter 33; ¶29, 33).
It would have been obvious to one of ordinary skill in the art to modify Lim to add the bandpass filter as taught by Morikawa because doing so is use of a known technique of using bandpass filters to improve a similar optical detection device since a band-pass filter may be used for further reduction of ambient illumination on the detector array as taught by the teaching reference US20180341009A1 (Niclass) in ¶46.
7. Lim does not explicitly disclose, but Lim in view of Narui in view of Lee in view of Hong further in view of Morikawa teaches The optical transceiver device of claim 6, wherein the bandpass filter has a wavelength pass band which drifts with temperature, the bandpass filter being selected such that temperature drift of the pass band of the bandpass filter is determined according to temperature drift of a wavelength of the output light (Morikawa ¶29, 63).
It would have been obvious to one of ordinary skill in the art to modify Lim to add the bandpass filter as taught by Morikawa because doing so is use of a known technique of using bandpass filters to improve a similar optical detection device since a band-pass filter may be used for further reduction of ambient illumination on the detector array as taught by the teaching reference US20180341009A1 (Niclass) in ¶46.
Claim(s) 8-12, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Narui in view of Lee in view of Hong further in view of WO2019050643A1 (Droz).
8. Lim does not explicitly disclose, but Lim in view of Narui in view of Hong in view of Lee further in view of Droz teaches The optical transceiver device of claim 1, wherein the optical detection element comprises a silicon photomultiplier (SiPM) detector (Droz ¶3).
It would have been obvious to one of ordinary skill in the art to modify Lim to use the SiPM detector as taught by Droz because doing so is substitution of a known detector with another known detector used in other similar optical detection devices therefore doing so would be obvious to one of ordinary skill in the art.
9. Lim does not explicitly disclose, but Lim in view of Narui in view of Lee in view of Hong further in view of Droz teaches The optical transceiver device of claim 1, wherein the optical detection element comprises a multi-pixel photon counter (MPPC) detector (Droz ¶3).
It would have been obvious to one of ordinary skill in the art to modify Lim to use the SiPM detector as taught by Droz because doing so is substitution of a known detector with another known detector used in other similar optical detection devices therefore doing so would be obvious to one of ordinary skill in the art.
10. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Droz teaches The optical transceiver device of claim 9, further comprising a mask having at least one slit aligned with the opening in the substrate (Droz figs. 1A, 1B: 120, figs. 3A, 3B: 320; ¶24, 36, 37, 101), such that the reflected light received by the detector from the region passes through the slit before it reaches the detector (Droz ¶36-38, 41-48, 101-103).
It would have been obvious to one of ordinary skill in the art to modify Lim, such that instead of “the through-hole 160 c [that] may serve as a slit” as taught by Lim in ¶50, to include a mask with slits in the detection path as taught by Droz because doing so would be modifying a similar optical detection device in a similar way and using a mask with a slit may enhance performance blocking the ambient light as taught by Droz in ¶80 and may provide “Greater operating efficiency or resolution” as taught by teaching reference Gleckler in ¶344.
11. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Droz teaches The optical transceiver device of claim 10, wherein the mask is formed at the first surface of the substrate (Droz figs. 1A, 1B: 120, figs. 3A, 3B: 320; ¶24, 36, 37, 101).
It would have been obvious to one of ordinary skill in the art to modify Lim, such that instead of “the through-hole 160 c [that] may serve as a slit” as taught by Lim in ¶50, to include a mask with slits in the detection path as taught by Droz because doing so would be modifying a similar optical detection device in a similar way and using a mask with a slit may enhance performance blocking the ambient light. See also the further obviousness explanation with respect to placement of mask in claims 4, 5.
12. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Droz teaches The optical transceiver device of claim 10, wherein the mask is formed at the second surface of the substrate (Droz figs. 1A, 1B: 120, figs. 3A, 3B: 320; ¶24, 36, 37, 101).
It would have been obvious to one of ordinary skill in the art to modify Lim, such that instead of “the through-hole 160 c [that] may serve as a slit” as taught by Lim in ¶50, to include a mask with slits in the detection path as taught by Droz because doing so would be modifying a similar optical detection device in a similar way and using a mask with a slit may enhance performance blocking the ambient light. See also the further obviousness explanation with respect to placement of mask in claims 4, 5.
23. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Droz teaches The optical transceiver device of claim 1, wherein the optical transceiver device is part of an automotive LiDAR detection system (Droz ¶31, 42).
It would have been obvious to one of ordinary skill in the art to modify Lim to use the optical detection device as taught by Lim in an automotive LiDAR detection system as taught by Droz because doing so would be using a similar optical detection system in a similar application in the related optical detection art as taught by a similar optical detection reference and may enhance safety of driving.
24. Lim in view of Narui in view of Lee in view of Hong further in view of Droz teaches The optical transceiver device of claim 23, wherein the LiDAR detection system is a coaxial system (Lim Fig. 1 illustrating a coaxial, or having the same input/output axis for transmission and reception light; ¶42-45).
Claim(s) 13-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Narui in view of Lee in view of Hong further in view of US20060239312A1 (Kewitsch).
13. While Lim not explicitly disclosing, Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 1, further comprising a polarizing beam splitter in an optical path between the laser and the detector (Kewitsch Fig. 1: 36; ¶49), both the output light and the input light at least partially passing through the polarizing beam splitter (Kewitsch Fig. 1: 36, 11, 15, 11’; ¶36, 49-50).
It would have been obvious to one of ordinary skill in the art to modify Lim to include a polarizing beam splitter for transmitting and receiving reflected beams as taught by Kewitsch because using beam splitters in optical measurement devices is known and routine and doing so would be using a known device and technique in signal splitting from a similar optical measurement device and doing so may provide more flexibility for directing the beams or for compact design.
14. While Lim not explicitly disclosing, Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 1, further comprising a polarizing beam splitter in an optical path between the laser and the detector (Kewitsch Fig. 1: 36; ¶49), at least one of the output light and the input light at least partially passing through the polarizing beam splitter (Kewitsch Fig. 1: 36, 11, 15, 11’; ¶36, 49-50).
It would have been obvious to one of ordinary skill in the art to modify Lim to include a polarizing beam splitter for transmitting and receiving reflected beams as taught by Kewitsch because using beam splitters in optical measurement devices is known and routine and doing so would be using a known device and technique in signal splitting from a similar optical measurement device and doing so may provide more flexibility for directing the beams or for compact design.
15. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 1, further comprising a plurality of lasers fixed to a first surface of the substrate, the output light including a respective plurality of light beams generated by the plurality of lasers (Kewitsch Fig. 1: laser array 24; ¶34).
It would have been obvious to one of ordinary skill in the art to modify Lim to include multiple lasers as taught by Kewitsch because doing so would be modifying a similar optical detection systems in similar ways by using a plurality of lasers and it may provide more reliability and failure protection also may enhance detection by providing more optical power. Further, absent any unexpected results, duplication of parts is held to be obvious modification to one of ordinary skill in the art.
16. Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 15, further comprising a scanning device for scanning the plurality of light beams over the region (Lim Fig. 1: 130; ¶44-47).
17. Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 16, wherein the scanning device comprises a scanning mirror (Lim Fig. 1: 130; ¶44-47).
18. Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 17, wherein the scanning mirror is a micro-electromechanical system (MEMS) scanning mirror (Lim ¶16, 45).
19. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 1, wherein the optical detection element comprises an array of optical detectors (Kewitsch Fig. 1: detectors 12; ¶38, 34, 36).
It would have been obvious to one of ordinary skill in the art to modify Lim to include multiple detectors as taught by Kewitsch because doing so would be modifying a similar optical detection systems in similar ways by using a plurality of detectors and may enhance detection by providing more data points also better reliability and failure protection. Further, absent any unexpected results, duplication of parts is held to be obvious modification to one of ordinary skill in the art.
22. While Lim not making explicit, Lim in view of Narui in view of Lee in view of Hong further in view of Kewitsch teaches The optical transceiver device of claim 19, wherein the array of optical detectors is a two-dimensional array (Kewitsch Fig. 1: detectors 12; ¶38, 34, 36).
It would have been obvious to one of ordinary skill in the art to modify Lim to include multiple detectors as taught by Kewitsch because doing so would be modifying a similar optical detection systems in similar ways by using a plurality of detectors and may enhance detection by providing more data points also better reliability and failure protection. Further, absent any unexpected results, duplication of parts and arrangement of parts, for example the detectors, is held to be obvious modification to one of ordinary skill in the art.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Narui in view of Lee in view of Hong in view of Kewitsch further in view of WO2019050643A1 (Droz).
20. Lim does not explicitly disclose, but Lim in view of Narui in view of Lee in view of Hong in view of Kewitsch further in view of Droz teaches The optical transceiver device of claim 19, wherein the optical detectors comprise a silicon photomultiplier (SiPM) (Droz ¶3).
It would have been obvious to one of ordinary skill in the art to modify Lim in view of Kewitsch to use the SiPM detectors as taught by Droz because doing so is substitution of a known detector with another known detector used in other similar optical detection devices therefore doing so would be obvious to one of ordinary skill in the art.
21. Lim does not explicitly disclose, but Lim in view of Narui in view of Lee in view of Hong in view of Kewitsch further in view of Droz teaches The optical transceiver device of claim 19, wherein the optical detectors comprise a multi-pixel photon counter (MPPC) (Droz ¶3).
It would have been obvious to one of ordinary skill in the art to modify Lim in view of Kewitsch to use the SiPM detectors as taught by Droz because doing so is substitution of a known detector with another known detector used in other similar optical detection devices therefore doing so would be obvious to one of ordinary skill in the art.
Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.A./            Examiner, Art Unit 3645     

/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645